Name: Commission Regulation (EEC) No 1755/89 of 20 June 1989 fixing the sluice-gate prices and levies on pigmeat and repealing Regulation (EEC) No 960/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 172/8 Official Journal of the European Communities 21 . 6. 89 COMMISSION REGULATION (EEC) No 1755/89 of 20 June 1989 fixing the sluice-gate prices and levies on pigmeat and repealing Regulation (EEC) No 960/89 Article 2 of Regulation (EEC) No 2764/75 ; whereas the value for the same quantity on the world market must be determined in accordance with Article 3 thereof ; Whereas Article 3 of that Regulation provides that the price of each cereal on the world market is to be equal to the average of the cif prices of that cereal ; whereas the cif prices are recorded for the five-month period ending one month before the quarter in respect of which the said component is calculated ; whereas that period is 1 January to 31 May 1989 ; Whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable for the four quarters to 1 April in each year ; whereas, however, in this year of changeover in quarterly periods, the sluice ­ gate prices applicable for the four quarters to 1 May 1989 are to be maintained as they were fixed quarterly for the puposes of calculating the second component of the levy ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 2759/75 of the Council of 29 October 1975 on the common organization of the market in pigmeat (J), as last amended by Regula ­ tion (EEC) No 1249/89 (2), and in particular Articles 8 and 12 ( 1 ) thereof, Whereas a levy fixed quarterly in advance must be charged on imports into the Community for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 ; Whereas Regulation (EEC) No 2759/75 was amended, with effect on 1 July 1989, by Regulation (EEC) No 1249/89 as regards the quarterly fixing of the sluice-gate prices and levies so that henceforward such fixing is to take place according to quarters of the calendar year, namely on 1 January, 1 April , 1 July and 1 October ; Whereas, as the levies and sluice-gate prices were fixed latterly in Commission Regulation (EEC) No 960/89 of 13 April 1989 (3), new levies and sluice-gate prices must be fixed for the period 1 July to 30 September 1989 and Regulation (EEC) No 960/89, which fixes the amounts for the period 1 May to 31 July 1989, must be repealed ; Whereas the levy on pig carcases is made up of two components ; Whereas the first component must be equal to the diffe ­ rence between prices within the Community and on the world market for the quantity of feed grain determined in accordance with Article 1 of Regulation (EEC) No 2764/75 of the Council of 29 October 1975 laying down the rules for calculating a component of the levy on pig carcases (4), as last amended by Regulation (EEC) No 41 60/87 (*), the composition whereof is indicated therein ; Whereas the value within the Community of that quan ­ tity of feed grain must be determined in accordance with Whereas the levies on the products specified in Article 1 (1 ) (a) and (b) of Regulation (EEC) No 2759/75 other than pig carcases must be derived from the levy on pig carcases on the basis of the coefficients fixed for such products pursuant to Article 10 (4) of Regulation (EEC) No 2759/75 in Annex I to Commission Regulation (EEC) No 3944/87 of 21 December 1987 fixing coefficients for calculating levies on pigmeat products (6) ; Whereas the levies on the products specified in Article 1 ( 1 ) (c) of Regulation (EEC) No 2759/75 are made up of two components ; Whereas the first component must be derived from the levy on pig carcases on the basis of the coefficients fixed in Annex II to Regulation (EEC) No 3944/87 ; Whereas the second component must be equal to 7 %, and for products falling within CN code ex 1602 to 10 % of the average offer prices for imports during the 12 months to 1 April ; whereas those averages should be determined bearing in mind all the information available on imports into the Community from third countries, taking into account the representative character of prices ; (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. O OJ No L 102, 14. 4. 1989, p. 31 . (4) OJ No L 282, 1 . 11 . 1975, p. 21 .M OJ No L 392, 31 . 12. 1987, p. 46. f6) OJ No L 373, 31 . 12. 1987, p. 25. 21 . 6 . 89 Official Journal of the European Communities No L 172/9 Whereas the sluice-gate prices of products referred to in Article 1 of Regulation (EEC) No 2766/75, other than pig carcases, must be derived from the sluice-gate price for pig carcases on the basis of the coefficients laid down by Regulation (EEC) No 3944/87 ; Whereas, Commission Regulation (EEC) No 616/86 of 28 February 1986 on the application of import levies on pigmeat products from Portugal (3) suspended the applica ­ tion of import levies on pigmeat products from Portugal owing to the minimal difference between the prices obtai ­ ning in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Whereas, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 1602 10 00, 1602 20 90 and 1602 90 10 in respect of which the rate of duty has been bound under the General Agreement on Tariffs and Trade (GATT), the levies must not exceed the amount resulting from that binding ; Whereas, for pig carcases and other products referred to in Article 1 of Council Regulation (EEC) No 2766/75 of 29 October 1975 establishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate price for pig carcases ('), as last amended by Council Regulation (EEC) No 3909/87 (2), the sluice-gate prices must be fixed in advance for each quarter ; whereas as sluice-gate prices were last fixed by Regulation (EEC) No 960/89 for the period 1 May to 31 July 1989, bearing in mind the new definition of quarters introduced by Regulation (EEC) No 1249/89 , the sluice-gate price must be fixed anew for the period 1 July to 30 September 1989 ; Whereas the sluice-gate price for pig carcases is made up of three components ; Whereas the first component must be equal to the value on the world market of the quantity of feed grain equiva ­ lent to the quantity of feedingstuffs required for the production in third countries of one kilogram of pigmeat, such quantity being composed as provided in Article 2 ( 1 ) of Regulation (EEC) No 2766/75 ; Whereas the value of that quantity of grain must be deter ­ mined in accordance with Article 2 (2) and (3) of Regula ­ tion (EEC) No 2766/75 ; Whereas the said Article 2 provides that the price for each cereal on the world market shall be equal to the average of the cif prices of such cereal ; whereas the cif prices shall be determined for the period of five months ending one month before the quarter in respect of which the said amount is calculated ; whereas that period is 1 January to 31 May 1989 ; Whereas the second component, which represents the extra cost, in relation to feed grain of feedingstuffs other than grain required for the production of one kilogram of pigmeat, shall, in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 2766/75, be 1 5 % of the value of the quantity of feed grain ; Whereas the third amount, which represents overhead costs of production and marketing, shall , in accordance with Article 3 (2) of Regulation (EEC) No 2766/75, be 38,69 ECU per 100 kilograms of pig carcases : Article 1 1 . For the period 1 July to 30 September 1989 the levies provided for in Article 8 of Regulation (EEC) No 2759/75 £or tjie products referred to in Article 1 ( 1 ) thereof and the sluice-gate prices provided for in Article 12 of Regulation (EEC) No 2759/75 for the products referred to in Article 1 of Regulation (EEC) No 2766/75 shall be as set out in the Annex hereto. 2. Nevertheless, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 02064991 , 1501 00 11 , 1601 00 10, 16021000, 1602 20 90 and 1602 90 10, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. 3 . For imports from Portugal of products specified in paragraph I and in free circulation in that Member State, application of the levies specified in the Annex shall be suspended. Article 2 Regulation (EEC) No 960/89 is repealed. Article 3 This Regulation shall enter into force on 1 July 1989 . (') OJ No L 282, 1 . 11 . 1975, p. 25 . (2) OJ No L 370, 30 . 12. 1987, p. 11 . (3) OJ No L 58, 1 . 3 . 1986, p. 45. No L 172/10 Official Journal of the European Communities 21 . 6. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 June 1989. For the Commission Ray MAC SHARRY Member of the Commission 21 . 6 . 89 Official Journal of the European Communities No L 172/11 ANNEX to the Commission Regulation of 20 June 1989 fixing the sluice-gate prices and levies on pigmeat CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 0103 91 10 0103 92 11 0103 9219 0203 11 10 0203 1211 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 1955 0203 19 59 0203 21 10 0203 2211 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0206 30 21 0206 30 31 0206 41 91 0206 49 91 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 1211 0210 1219 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 021019 70 021019 81 0210 19 89 0210 90 31 0210 90 39 1501 00 11 1501 00 19 1601 00 10 1 1601 00 91 91,36 77,70 - 91,36 118,81 172,27 133,07 133,07 192,47 103,36 192,47 192,47 118,81 172,27 133,07 133,07 192,47 103,36 192,47 192,47 143,76 104,55 143,76 104,55 47,52 52,28 28,51 172,27 133.07 335,04 263,76 103,36 172,27 152.08 166,33 133,07 192,47 192,47 192.47 263,76 331.48 335,04 335,04 143,76 104,55 38,02 38,02 166,33 279,20 39,47 33.57 39.47 51,32 74,42 57.48 57,48 83,15 44,65 83,15 83,15 51,32 74,42 57,48 57,48 83,15 44,65 83,15 83,15 62,10 45,17 62,10 45,17 20,53 22.58 12,32 74,42 57,48 144,73 113,94 44,65 74,42  65,69 71,85 57,48 83,15 83,15 83,15 113,94 143,19 144,73 144,73 62,10 45,17 16,42 16,42 89,09 153,00 7 4 7 4 3 24 No L 172/12 Official Journal of the European Communities 21 . 6 . 89 CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 1601 00 99 160210 00 1602 20 90 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 190,10 133.07 154,45 291.08 243,56 291,08 243,56 243,56 160,39 133,07 79,60 154,45 160,39 79,60 101,29 78.27 87,99 161,81 131,10 168,19 137,90 135,54 85,57 76,80 55,48 87,99 85,57 60.28 26 25 26 NB : The CN codes and the footnotes are defined in Commission Regulation (EEC) No 2658/87 (OJ No L 256, 7. 9 . 1987, p. 1 ) as amended.